DETAILED ACTION
Claims 1-20 are pending in this office action.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): (FP 7.30.03)
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)      the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)      the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)     the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action (FP 7.30.05)
Claim limitation “means for” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “identifying, selecting, identifying, selecting, causing, cause, aggregating and returning”  in claim 15; “identifying, selecting and causing” in claim 16; “identifying” in claim 17; “selecting, selecting” in claim 18; “causing” in claim 19 and “causing” in claim 20  reciting sufficient structure to achieve the function.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 15-20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: as shown in figs. 1, 4, paragraphs 18, 43-44.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 5, 7-10, 12, 14-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over TREMAYNE et al (or hereinafter “Trem”) (US 20170277747) in view Pal et al (or hereinafter “Pal”) (US 20200364279).
As to claims 1, 8, Trem teaches an apparatus to partition a database (fig. 1) or a non-transitory computer-readable medium comprising instructions that, when executed, cause a machine to at least (paragraph 215):  
“at least one memory; instructions in the apparatus; and processor circuitry to execute the instructions to” as memory (paragraph 39); instructions in medium (paragraph 215) and processor circuitry to execute instructions (paragraphs 215, 223):
“identify a first variant associated with a request query received from a source” as determine as identify a characteristic or a value e.g., after 1/1/2010 as a first variant (fig. 2, paragraphs 31, 60-62) associated with a database query as a request query received from a source (paragraphs 28, 31, figs. 1, 3);
“select a first partition based on the first variant, the first partition storing first data associated with the request query” as select a first partition of partitions 124 in database 122  based on the characteristic or the value, e.g., after 1/1/2010 as the first variant (figs. 1, 2, paragraphs 31,  60-62), the first partition storing dataset(s) having a value after 1/1/2010 (paragraphs 31, 60-62) associated with the database query (paragraphs 28, 31);
“identify a second variant associated with the request query” as  determine as identify a characteristic or a value e.g., prior 1/1/2010 as a second variant (fig. 2, paragraphs 31, 60-62) associated with a database query as the request query received from a source (paragraphs 28, 31, figs. 1, 3);
 “select a second partition based on the second variant,  the second partition storing second data associated with the request query different from the first data” as select a second partition of the partitions 124 in database 122 based on the value, e.g., prior 1/1/2010 as the second variant (figs. 1, 2, paragraphs 31, 60-63), the partition storing dataset(s) as second data having a value prior 1/1/2010 (paragraphs 31, 60-63) associated with the database query (paragraphs 28, 31).  The dataset(s) as the first data having a value after 1/1/2010 is different from the dataset(s) as the second data having a value prior 1/1/2021 (paragraph 31);
 “cause execution of a first query on the first partition” as  generating a modified database query that includes a first criterion as cause executing a modified database query on a first partition of partitions of database 122 e.g., archive partition 124 (fig. 5B, paragraph 159-161).  The modified database query is represented as a first query or 
if no criteria included in the modified database query 120 is based on the partitioning key, then the query execution engine 104 selects all partitions 124 of the database 122 as partitions 124 that are relevant to the modified database query 120 (paragraph 102).  The  all partitions 124 includes the first partition.  The modified database query is represented as a first query;
“cause execution of a second query on the second partition” as  generating another modified database query as the second query that includes a second criterion as cause executing the another modified database query on a second partition of partitions of database 122 (fig. 5B, paragraph 159-161); or 
if no criteria included in the modified database query 120 is based on the partitioning key, then the query execution engine 104 selects all partitions 124 of the database 122 as partitions 124 that are relevant to the modified database query 120 (paragraph 102).  The  all partitions 124 includes the second partition.  The modified database query is represented as a second query;
“aggregate data associated with the request query based on a first result of the first query and a second result of the second query and return the aggregated data” as combine as aggregate the results from the two modified database queries 120  and return the combined results (paragraphs 161).
Trem does not explicitly teach the claimed limitations:
to the source.  
Pal teaches the claimed limitations:
“return the aggregated data to the source” as return the combined results e.g., the final result as the aggregated data to the client device as the source (paragraphs 305,  308);
“aggregate data associated with the request query based on a first result of the first query and a second result of the second query” as combine as aggregate search results to product a final result as data associated with the query based on a first result of a first portion of the search query as the first query and a second result of the second portion as the second query (paragraphs 305, 374, 783, fig. 6A);
 “cause execution of a first query on the first partition” as distribute portions of the search query to indexers (fig. 6A, paragraphs 303-304) as cause execution of a portion of portions or subtask of subtasks on data store 208 of data stores of indexers (figs. 2, 16; paragraphs 374, 783).  The first portion of portions of the search query is represented as a first query.  The first data store of data stores is represented as a first partition.
FIG. 16 illustrates how a search query 1602 received from a client at a search head 210 can split into two phases, including: (1) subtasks 1604 (e.g., data retrieval or simple filtering) that may be performed in parallel by indexers 206 for execution (paragraph 374). The query coordinator 3304 can parse the query to its different portions of the query and then determine the tasks to use to execute the different portions (paragraph 783);
“cause execution of a second query on the second partition” as distribute portions of the search query to indexers (fig. 6A, paragraphs 303-304) as cause execution of a portion of portions or subtask of subtasks on data store 208 of data stores of indexers (figs. 2, 16; paragraphs 374, 783).  
A first portion of portions of the search query is represented as a first query.  The first data store of data stores is represented as a first partition.
FIG. 16 illustrates how a search query 1602 received from a client at a search head 210 can split into two phases, including: (1) subtasks 1604 (e.g., data retrieval or simple filtering) that may be performed in parallel by indexers 206 for execution (paragraph 374).  The query coordinator 3304 can parse the query to its different portions of the query and then determine the tasks to use to execute the different portions (paragraph 783);
 “identify a first variant associated with a request query received from a source” as extract as identify values for fields of events associated with a search query (fig. 16, paragraphs 322) received from a client (paragraph 303).  A first value of values is represented as a first variant;
“identify a second variant associated with the request query” as extract as identify values for fields of events associated with a search query (fig. 16, paragraphs 322) received from a client (paragraph 303).  A second value of values is represented as a second variant.
Trem and Pal disclose a method of searching partitions based on a search query.  These references are in the same field with application’s field.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Pal’s teaching to Trem’s system in order to allow analysts to quickly search, analyze large set of datasets, and identify events containing the keyword,  to facilitate faster query processing such that multiple indexers perform the query in parallel, and further to improve the performance of components in the IT environment such as the final result can include one or more calculated values derived from the matching events.

As to claims 2, 9, 16, Trem and Pal teach the claimed limitation:
 wherein the processor circuitry is to: identify a third variant associated with the request query; select a third partition based on the third variant, the third partition storing third data associated with the request query different from the first data and the second data; and cause execution of a third query on the third partition; or 
wherein the instructions, when executed, cause the machine to: identify a third variant associated with the request query; select a third partition based on the third variant, the third partition storing third data associated with the request query different from the first data and the second data; and cause execution of a third query on the third partition; or 
means for identifying a third variant associated with the request query; means for selecting a third partition based on the third variant, the third partition storing third data associated with the request query different from the first data and the second data; and means for causing execution of a third query on the third partition 
 (as the processor circuitry (Trem: paragraphs 215, 223) is to: or a non-transitory computer readable storage medium comprises instructions which, when executed by one or more hardware processors, causes performance of any of the operations (Trem: paragraph 215): 
determine as identify a characteristic or as a third characteristic e.g., California under state data field (Trem: fig. 2, paragraphs 60, 67) associated with the search query (Trem: paragraphs 28, 31, figs. 1, 3);
select a third partition based on the third value e.g., California (Trem: fig. 2, paragraphs 61-63, 67), the third partition of partitions 124 (fig. 1) storing the third dataset(s) having a value e.g., California (Trem: paragraphs 61, 67).  The third dataset having value e.g., California different from first dataset having a value after 1/1/2010 and the second dataset having a value prior 1/1/2021 (Trem: paragraphs 31, 67); and 
cause execution of a query on the third partition of the partitions (Trem: paragraph 102; Pal: fig. 6, paragraph 374)).

 As to claims 3, 10, 17, Trem and Pal teach the claimed limitation:
 wherein the processor circuitry is to identify the first variant and the second variant based on content included in the request query or metadata supplied in connection with the request query; or
wherein the instructions, when executed, cause the machine to identify the first variant and the second variant based on content included in the request query or metadata supplied in connection with the request query; or
means for identifying the first variant and the second variant based on content included in the request query or metadata supplied in connection with the request query 
(as the processor circuitry (Trem: paragraph 223) is to or instructions which, when executed by one or more hardware processors, causes the machine to: (Trem: paragraph 215):  identify characteristics as the first variant and the second variant  (Trem: fig. 2, paragraphs 31, 60-62) that does not based on metadata supplied in connection with the request query.  The field values e.g., timestamps are identified based on time range as metadata in connection with the search query (Pal: fig. 8A, paragraphs 349-351)).

As to claims 5,12, 19, Trem and Pal teach limitation:
 wherein the processor circuitry is to cause execution of the first query and the second query in a parallel fashion; or
wherein the instructions, when executed, cause the machine to cause execution of the first query and the second query in a parallel fashion; or 
wherein the means for causing execution of the first query and the means for causing execution of the second query cause execution of the first query and the second query in a parallel fashion
 (as the processor circuitry (Pal: paragraph 889) is to or the instructions, when executed, cause the machine  (Pal: paragraph 893; Trem: paragraph 215) to cause execution of the portions of the query in parallel (Pal: paragraphs 374, 623).  The first portion of the query is represented as the first query and the second portion of the query is represented as the second query).

As to claims 7, 14, Trem and Pal teach limitation 
wherein in response to the request query not being associated with the first variant or the second variant, the processor circuitry is to: cause execution of the first query on the first partition; cause execution of the second query on the second partition; and cause execution of a third query on a third partition, the third partition storing third data different from the first data and the second data; or 
wherein in response to the request query not being associated with the first variant or the second variant, the instructions, when executed, cause the machine to: cause execution of the first query on the first partition; cause execution of the second query on the second partition; and cause execution of a third query on a third partition, the third partition storing third data different from the first data and the second data
(as  in response to the modified query does not include a criteria as first variant or the second variant, the processor circuitry (Trem: paragraph 223) or the instructions, when executed, cause the machine to (Trem: paragraph 215), executing the query on all partitions of the database (Trem: paragraph 102).  The third dataset having value e.g., California different from first dataset having a value after 1/1/2010 and the second dataset having a value prior 1/1/2021 (Trem: paragraphs 31, 67)).
In particularly, if no criteria included in the modified database query 120 is based on the partitioning key, then the query execution engine 104 selects all partitions 124 of the database 122 as partitions 124 that are relevant to the modified database query 120. As an example, a partitioning key may be a “Creation Date” data field. A modified database query may request datasets with the value Washington D.C. under a State data field. The criterion included in the database query would be based on the State data field, which is not a partitioning key. Hence, a query execution engine would select all partitions as being relevant to the modified database query (Trem: paragraph 102).  
The above information shows the all partitions include the first, second and third partitions are executed if no criteria included in the modified database query 120 is based on the partitioning key.

As to claim 15, Trem teaches limitation an apparatus to partition a database (fig. 1), the apparatus comprising: 
“means for identifying a first variant associated with a request query received from a source” as  determining as identifying a characteristic or a value e.g., after 1/1/2010 as a first variant (fig. 2, paragraphs 31, 60-62) associated with a database query received from a source (paragraphs 28, 31, figs. 1, 3);
“means for selecting a first partition based on the first variant, the first partition storing data associated with the request query” as selecting a first partition of partitions 124 in database 122  based on the characteristic or the value, e.g., after 1/1/2010 as the first variant (figs. 1, 2, paragraphs 31,  60-62), the first partition storing dataset(s) having a value after 1/1/2010 (paragraphs 31, 60-62) associated with a database query (paragraphs 28, 31);
“means for identifying a second variant associated with the request query” as  determining as identifying a characteristic or a value e.g., prior 1/1/2010 as a second variant (fig. 2, paragraphs 31, 60-62) associated with a database query received from a source (paragraphs 28, 31, figs. 1, 3);
“means for selecting a second partition based on the second variant, the second partition storing second data associated with the request query different from the first data” as selecting a second partition of the partitions 124 in database 122 based on the value, e.g., prior 1/1/2010 as the second variant (figs. 1, 2, paragraphs 31, 60-63), the partition storing dataset(s) as second data having a value prior 1/1/2010 (paragraphs 31, 60-63) associated with the database query (paragraphs 28, 31).  The dataset(s) as the first data having a value after 1/1/2010 is different from the dataset(s) as the second data having a value prior 1/1/2021 (paragraph 31);
“means for causing execution of a first query on the first partition” as generating a modified database query that includes a first criterion as cause executing a modified database query on a first partition of partitions of database 122 e.g., archive partition 124 (fig. 5B, paragraph 159-161).  The modified database query is represented as a first query or 
if no criteria included in the modified database query 120 is based on the partitioning key, then the query execution engine 104 selects all partitions 124 of the database 122 as partitions 124 that are relevant to the modified database query 120 (paragraph 102). 
 The  all partitions 124 includes the first partition.  The modified database query is represented as a first query;
“means for cause execution of a second query on the second partition” as  generating another modified database query as the second query that includes a second criterion as cause executing the another modified database query on a second partition of partitions of database 122 (fig. 5B, paragraph 159-161); or 
if no criteria included in the modified database query 120 is based on the partitioning key, then the query execution engine 104 selects all partitions 124 of the database 122 as partitions 124 that are relevant to the modified database query 120 (paragraph 102). 
 The  all partitions 124 includes the first partition.  The modified database query is represented as a second query;
“means for aggregating data associated with the request query based on a first result of the first query and a second result of the second query and means for returning the aggregated data” as combining as aggregate the results from the two modified database queries 120  and returning the combined results (paragraphs 161).
Trem does not explicitly teach the claimed limitations:
to the source.  
Pal teaches the claimed limitations:
“means for returning the aggregated data to the source” as return the combined results e.g., the final result as aggregated data to the client device as the source (paragraphs 305, 308, fig. 6A);
“means for aggregating data associated with the request query based on a first result of the first query and a second result of the second query” as combine as aggregate search results to product a final result as data associated with the query based on a first result of a first portion of the search query and a second result of the second portion (paragraphs 305, 374, 783, fig. 6A);
 “means for causing execution of a first query on the first partition” as distribute portions of the search query to indexers (fig. 6A, paragraphs 303-304) as cause execution of a portion of portions or subtask of subtasks on data store 208 of data stores of indexers (figs. 2, 16; paragraphs 374, 783).  The first portion of portions of the search query is represented as a first query.  The first data store of data stores is represented as a first partition.
FIG. 16 illustrates how a search query 1602 received from a client at a search head 210 can split into two phases, including: (1) subtasks 1604 (e.g., data retrieval or simple filtering) that may be performed in parallel by indexers 206 for execution (paragraph 374). The query coordinator 3304 can parse the query to its different portions of the query and then determine the tasks to use to execute the different portions (paragraph 783);
“means for cause execution of a second query on the second partition” as distribute portions of the search query to indexers (fig. 6A, paragraphs 303-304) as cause execution of a portion of portions or subtask of subtasks on data store 208 of data stores of indexers (figs. 2, 16; paragraphs 374, 783).  
A first portion of portions of the search query is represented as a first query.  The first data store of data stores is represented as a first partition.
FIG. 16 illustrates how a search query 1602 received from a client at a search head 210 can split into two phases, including: (1) subtasks 1604 (e.g., data retrieval or simple filtering) that may be performed in parallel by indexers 206 for execution (paragraph 374).  The query coordinator 3304 can parse the query to its different portions of the query and then determine the tasks to use to execute the different portions (paragraph 783);
 “means for identifying a first variant associated with a request query received from a source” as extract as identify values for fields of events associated with a search query (fig. 16, paragraphs 322) received from a client device (paragraph 303).  A first value of values is represented as a first variant;
“means for identifying a second variant associated with the request query” as extract as identify values for fields of events associated with a search query (fig. 16, paragraphs 322) received from a client device (paragraph 303).  A second value of values is represented as a second variant.
Trem and Pal disclose a method of searching partitions based on a search query.  These references are in the same field with application’s field.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Pal’s teaching to Trem’s system in order to allow analysts to quickly search, analyze large set of datasets for quickly identifying events containing the keyword,  to facilitate faster query processing such that multiple indexers perform the query in parallel, and further to improve the performance of components in the IT environment such as the final result can include one or more calculated values derived from the matching events.

Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Trem in view of Pal and further in view of Hennings et al (or hereinafter “Hennings”) (US 20040215664).
As to claims 4, 11, 18, Trem and Pal teach limitation:
 wherein the processor circuitry is to: select the first partition based on a first variant-partition link associated with the first variant; and select the second partition based on a second variant-partition link associated with the second variant; or 
wherein the instructions, when executed, cause the machine to: select the first partition based on a first variant-partition link associated with the first variant; and select the second partition based on a second variant-partition link associated with the second variant; or
means for selecting the first partition based on a first variant-partition link associated with the first variant; and means for selecting the second partition based on a second variant- partition link associated with the second variant
 (as the processor circuitry (Trem: paragraphs 215, 223) is to or  wherein the instructions, when executed, cause the machine to (Trem: paragraph 215):  
select a first partition based on the first characteristic and select a second partition based on the second characteristic (Trem: paragraphs 60-63).  Searching datastores 208 are based on portions of the search query (Pal: figs. 2, 16, paragraph 303-305, 374).  The characteristics or the portions of the search query are not a first variant-partition link associated with the first variant and a second variant-partition link associated with the second variant.
Trem does not explicitly teach the claimed limitations:
a first variant-partition link associated with the first variant; a second variant-partition link associated with the second variant.
Hennings teaches the limitation “select the first partition based on a first variant-partition link associated with the first variant; and select the second partition based on a second variant-partition link associated with the second variant” as select page 118 as first partition based on link 112 as a first variant-partition link associated with travel tickets 101 as the first variant; and select page 128 as second partition based on link Caribbean 122 as a second variant-partition link associated with travel tickets-cruises as the second variant (fig. 2, paragraphs 61-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Hennings’s teaching to Trem’s system in order to enable the user to find desired portion content more efficiently and avoid downloading content that is not desired and further allow a user to view contextual information concerning a linked document so that the user can decide whether to view the document before selecting the link.
Claims 6, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Trem in view of Pal and further in view of TIYYAGURA et al (or hereinafter “Ti”) (US 20190236185).
As to claims 6, 13, 20, Trem and Pal teach limitation:
wherein the processor circuitry is to cause execution of the first query and the second query in a serial fashion;
wherein the instructions, when executed, cause the machine to cause execution of the first query and the second query in a serial fashion;  or 
wherein the means for causing execution of the first query and the means for causing execution of the second query cause execution of the first query and the second query in a serial fashion
 (as  the processor circuitry (Pal: paragraph 889) is to cause execution of the portions of the query in parallel (Pal: paragraphs 374, 623).  The first portion of the query is represented as the first query and the second portion of the query is represented as the second query.  The parallel is not a serial fashion.  The processor circuitry is to cause (Trem: paragraph 223) executing modified database queries at step 524 (Trem: paragraphs 159-161, fig. 5B)).
Trem does not explicitly teach the claimed limitation “in serial fashion”.
Ti teaches limitation “ execution of the first query and the second query in a serial fashion” as execution of sub-queries in a serial execution (paragraphs 19, 60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Ti’s teaching to Trem’s system in order to sort the items obtained from executing sub-queries into chronological order based on a timestamp associated with each item and further to display a predetermined number of the sorted items in chronological order efficiently.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042. The examiner can normally be reached (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/             Primary Examiner, Art Unit 2169